Corson, J.
The abstract in this case was filed in this court on March 9, 1903, and the case placed on the April, 1903, calendar, and regularly submitted for decision under rule 21 of this court. Although more than six months have elapsed since such submission, no brief has been filed on the part of the appellant, and m such case this court will presume that the appeal has been abandoned, and will either dismiss the same or affirm the judgment, as it may deem proper. Benedict v. Smith, 10 S. D. 35, 71 N. W. 139; Giles v. Hawkeye M. Co., 11 S. D. 222, 76 N. W. 928; Russel v. Deadwood Development Co. 16 S. D. 644 94 N. W. 693. In this case the appeal will be dismissed, and it is so ordered.